Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered July 3, 1986, convicting him of attempted arson in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
During his plea allocution, the defendant assured the court that no promises had been made concerning the conditions of his plea other than the court’s promise to impose a sentence of 2 to 4 years’ imprisonment. The plea allocution also reflects that the plea was knowingly and voluntarily entered following an opportunity to consult with the defendant’s attorney. In view of these circumstances, despite the defendant’s subsequent conclusory allegations at sentencing that his guilty plea was entered upon misadvice from counsel concerning the conditions of his sentence, the court was not under any obligation to conduct a further inquiry or to conduct an evidentiary hearing on the defendant’s attempt to withdraw his plea (see, People v Morris, 118 AD2d 595, lv denied 67 NY2d 947; People v Stubbs, 110 AD2d 725). Moflen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.